Chapman, J.
Two only of the grounds stated in the defendant’s motion to dismiss the complaint are now insisted on. The first is, that it should appear upon the record that the complainants were summoned to appear as witnesses. But it is settled in Downing v. Porter, 8 Gray, 542, that this objection is not valid.
The second is, that the warrant to search should have directed the return to be made before some justice of the town of Greenfield, where the liquors were alleged to be kept. But it was made returnable before the justice who issued it, and this is in conformity with the express provision of the statute. Gen. Sts. c. 86, § 42. Exceptions overruled.